Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/30/2020.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected 35 U.S.C. 103 as being unpatentable over Chiplonkar et al. (USPGPUB No. 2017/0169112 A1, hereinafter referred to as Chiplonkar) in view of Panteleev et al. (USPGPUB No. 2022/0109546 A1, hereinafter referred to as Pantel). 
Referring to claim 1, Chiplonkar discloses a digital video transmission device configured to transmit digital data {“classified library content stored as objects in a product system data store”, Fig. 1, [0003].}, comprising: 
a communication network {“web page 400 in a browser”, Figs. 4, [0060].} for transmitting the digital data with keyboard and {“KVM”, Figs. 1, [0093].} mouse control a remote cornputer located at a remote location {“whether locally or remotely”, Figs. 4, [0092].} connected to the communication network for transmitting the digital data with keyboard and mouse control to a target device {“one or more inputs through the input device 110 (e.g., mouse click…”, Figs. 1, [0029].};
Chiplonkar does not explicitly disclose wherein the target device which is not directly connected to an Internet: wherein the remote computer controls the target device from the remote location. 
However, Pantel discloses wherein the target device which is not directly connected to an Internet {“NG RAN or a 5G RAN” Fig. 2, [0104]}: wherein the remote computer controls the target device from the remote location {“flow control mechanisms for user data packets” Fig. 2, [0122]}. 
Chiplonkar and Pantel are analogous because they are from the same field of endeavor, routing packet stream(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chiplonkar and Pantel before him or her, to modify Chiplonkar’s digital video transmission device incorporating Pantel’s “system 200” (see Fig. 2, [0101]). 
The suggestion/motivation for doing so would have been to implement a distributed communication mode may be designed to take into account different types of links and may employ a unified channel sensing approach and control signaling design (Pantel [0030]).
Therefore, it would have been obvious to combine Pantel with Chiplonkar to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Chiplonkar discloses wherein the remote computer includes a video grabber to download video for transmission {see Fig. 7, “touch screen that serves as both an input and display device” [0088]}. 

As per claim 3, the rejection of claim 1 is incorporated and Chiplonkar discloses wherein the remote cornputer includes a KVM device to switch between the remote computer and the target cornputer {see Fig. 7, “a plurality of different types of input devices” [0088]}. 

As per claim 4, the rejection of claim 3 is incorporated and Chiplonkar discloses wherein the EVM device switches between a first mouse and a second mouse {see Fig. 7, “including input devices 718” [0088]}. 

As per claim 5, the rejection of claim 3 is incorporated and Chiplonkar discloses wherein the KVM device switches between a first keyboard and a second keyboard {see Fig. 7, “keyboard, mouse, pointer” [0088]}. 

As per claim 6, the rejection of claim 3 is incorporated and Chiplonkar discloses wherein the KVM device which is between a first video source and a second video source {see Fig. 7, “Microsoft’s RDP” [0095]}. 

As per claim 7 the rejection of claim 3 is incorporated and Chiplonkar discloses wherein the KVM device includes a remote desktop protocol (RDP) to provide a graphical interface with the target computer  {see Fig. 7, “input device to the server and receive visual information from the server” along with the RDP [0095]}.

As per claim 8 the rejection of claim 3 is incorporated and Pantel discloses wherein the KVM device includes a high definition multimedia interface {see Fig. 2, “LTE system standards and 5G”  5G cellular generation known for transmitting high definition videos [0101]}. 

As per claim 9 the rejection of claim 1 is incorporated and Chiplonkar discloses wherein the communication network connects to an Internet {see Fig. 7, “wireless network (which may include the Internet” [0095]}. 

As per claim 10 the rejection of claim 9 is incorporated and Pantel discloses wherein the Internet is a high-speed network with at least a 3G speed {see Fig. 7, “3G baseband processor 704a” [0191]}. 

As per claim 11 the rejection of claim 1 is incorporated and Pantel discloses wherein the communication network includes a cellular connection {see Fig. 7, “3G baseband processor 704a” [0191]}. 

As per claim 12 the rejection of claim 11 is incorporated and Pantel discloses wherein the cellular connection includes encryption {see Fig. 8, “encryption and authentication” [0232]}. 

As per claim 13 the rejection of claim 1 is incorporated and Pantel discloses  wherein the communication network includes a transmussion control protocol (TCP) {see Fig. 7, “TCP and UDP” [0211]}. 

As per claim 14 the rejection of claim 1 is incorporated and Pantel discloses wherein for transmitting the digital data with keyboard and mouse control to a target device is transmitted without installing native software on the target device or local network access {see Fig. 4, “upon request from an application server” [0143]}. 

Referring to claims 15-19 are method claims reciting claim functional language corresponding to the device claim of claims 1-14, inter alia, Chiplonkar discloses wherein the method includes the step of operating a VM device to switch between the remote computer and the target computer {“data processing systems may be implemented as virtual machines in a virtual machine architecture or cloud environment”, see Fig. 7, [0093]}. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least one limitation recited in claim 1: US 20220066798 A1, US 11159909 B2, US 20200229206 A1, US 10506506 B2, US 20190243977 A1, US 10367677 B2, US 20180088545 A1, US 20170353929 A1, and US 20170331577 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184